      Case 1:19-cr-00059-NONE Document 11 Filed 02/12/21 Page 1 of 2


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                 )      Case No: 1:19-CR-00059-1-NONE
                                                )
12                    Plaintiff,                )      ORDER APPOINTING COUNSEL
                                                )
13            vs.                               )
                                                )
14    JOSEFINA REYES-MORENO,                    )
                                                )
15                    Defendant.                )
                                                )
16
17           The defendant has attested to his financial inability to employ counsel and wishes the

18   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to

19   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court
20   ORDERS:
21           1.      Timothy P. Hennessy is APPOINTED to represent the above defendant in this
22   case effective nunc pro tunc to February 10, 2021. This appointment shall remain in effect until
23   further order of this court.
24
25   IT IS SO ORDERED.
26
         Dated:     February 12, 2021                          /s/ Jennifer L. Thurston
27                                                     UNITED STATES MAGISTRATE JUDGE

28
     Case 1:19-cr-00059-NONE Document 11 Filed 02/12/21 Page 2 of 2


1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
